                                            Case 3:14-cv-04086-NC Document 213 Filed 07/15/20 Page 1 of 5




                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                   UNITED STATES DISTRICT COURT
                                  8                             NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                            NATIONAL FEDERATION OF THE                         Case No. 14-cv-04086-NC
                                  11        BLIND OF CALIFORNIA, et al.,                       ORDER DENYING
                                                        Plaintiffs,                            PLAINTIFF’S MOTION TO
Northern District of California




                                  12
                                                                                               EXTEND THE COURT’S
 United States District Court




                                  13             v.                                            JURISDICTION AND MODIFY
                                                                                               SETTLEMENT; GRANTING IN
                                  14                                                           PART AND DENYING IN PART
                                            UBER TECHNOLOGIES, INC.                            MOTION TO SEAL
                                  15                    Defendant.                             Re: Dkt. Nos. 204, 205
                                  16
                                  17           Before the Court are Plaintiffs’ administrative motion to seal and motion to modify
                                  18   the parties’ settlement agreement. See Dkt. Nos. 204, 205. Plaintiffs request that the Court
                                  19   extend its jurisdiction over the parties’ agreement and impose additional policies and
                                  20   practices on Uber to curb its alleged discrimination against the visually impaired. Because
                                  21   the parties’ agreement does not allow the modification Plaintiffs seek, the Court DENIES
                                  22   Plaintiffs’ motion.
                                  23   I.     Background
                                  24           In April 2016, plaintiffs National Federation of the Blind, its California affiliate,
                                  25   and various individuals settled this lawsuit with defendant Uber Technologies. See Dkt.
                                  26   Nos. 84, 85-1 (“Settlement”). The Settlement required Uber to adopt various policies and
                                  27   practices designed to reduce or eliminate discrimination against visually impaired
                                  28   customers who required the use of service animals. Id.
                                             Case 3:14-cv-04086-NC Document 213 Filed 07/15/20 Page 2 of 5




                                  1            As relevant here, the Settlement provided for the Court’s continued jurisdiction over
                                  2    the term of the agreement, but permitted the parties to extend that term and modify the
                                  3    agreement under certain conditions. Specifically, the Settlement was set to last for three
                                  4    and a half years. See id. §§ 1, 7. During that period, the Settlement provided that an
                                  5    independent Monitor would review and analyze data reports provided by Uber to
                                  6    determine whether the Settlement was effective. Id. § 8.A. The Monitor was required to
                                  7    issue annual reports and, if the Settlement was ineffective, propose further policies or
                                  8    practices that may improve access for the visually impaired to Uber’s services. Id. If the
                                  9    Monitor proposed such additions, the parties were required to meet and confer to negotiate
                                  10   whether to modify the Settlement. Id. § 8.B; see also § 10 (dispute resolution procedure).
                                  11   Likewise, if the Monitor determined that Uber had not substantially complied with the
                                       terms of the Settlement, the term would be extended to five years. Id. § 7.
Northern District of California




                                  12
 United States District Court




                                  13           Plaintiffs now seek extension of the Court’s jurisdiction over and modification of
                                  14   the Settlement. See Dkt. No. 205. Uber opposes any such modification. See Dkt. No.
                                  15   210.
                                  16   II.    Discussion
                                  17           Settlement agreements, including the one at issue, are contracts overseen and
                                  18   enforced by the Court. Cf. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381
                                  19   (1994) (describing settlement agreements as “settlement contracts”). Courts are generally
                                  20   not permitted to rewrite or modify settlement terms unless permitted by the terms of the
                                  21   settlement itself. See Jeff D. v. Andrus, 899 F.2d 753, 758 (9th Cir. 1989) (citing Holmes
                                  22   v. Continental Can Co., 706 F.2d 1144, 1160 (11th Cir. 1983)).
                                  23           Here, one of the terms of the Settlement is the duration of the agreement—three and
                                  24   a half years. See Settlement §§ 1, 7. Another is a specific provision that would allow for
                                  25   extending the settlement term or modifying the settlement itself. Specifically, the
                                  26   Settlement provides that “if the Parties agree or the Monitor determines that there has not
                                  27   been substantial compliance by Uber with the terms of the Agreement for years two and/or
                                  28   three, the term shall extend to five years . . . .” Id. § 7. Likewise, if the Monitor
                                                                                      2
                                          Case 3:14-cv-04086-NC Document 213 Filed 07/15/20 Page 3 of 5




                                  1    determines “that Uber’s practices, policies, and procedures are insufficient to address
                                  2    discrimination because of Service Animals, the Monitor shall propose to the Parties further
                                  3    modifications to Uber’s policies, practices, and procedures.” Id. § 8.A. Then, the parties
                                  4    may meet and confer, using the dispute resolution procedure outlined in the Settlement if
                                  5    necessary, to determine whether modifications are necessary. Id. §§ 8.B, 10.
                                  6           Here, Plaintiffs have not satisfied those terms and have not shown an equitable basis
                                  7    to extend the settlement. First, the Monitor has not recommended extension or
                                  8    modification. And second, even if the Monitor and Plaintiffs were prevented from
                                  9    completing compliance reports in years two and three, Plaintiffs have not shown that Uber
                                  10   is not in “substantial compliance” with the terms of the Settlement. Indeed, Plaintiffs do
                                  11   not allege that Uber failed to comply with the terms of the Settlement, but simply complain
                                       that service animal discrimination remains pervasive. But Plaintiffs’ data suggests that
Northern District of California




                                  12
 United States District Court




                                  13   Uber has in fact decreased the instances of discrimination, albeit only slightly. See, e.g.,
                                  14   Dkt. No. 205 at 12. Plaintiffs, of course, could file a new lawsuit to address such
                                  15   discrimination if there is a basis to do so.
                                  16          Because none of the grounds for extending or modifying the Settlement have been
                                  17   met, the Court DENIES Plaintiffs’ motion to extend the Court’s jurisdiction and to modify
                                  18   the Settlement.
                                  19   III. Administrative Motion to Seal
                                  20          There is a presumption of public access to judicial records and documents. Nixon v.
                                  21   Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978). Access to motions and their
                                  22   attachments motions and records that are only tangentially related to the merits of the case
                                  23   may be sealed for “good cause.” Ctr. For Auto Safety v. Chrysler Grp., 809 F.3d 1092,
                                  24   1101 (9th Cir. 2016). The “‘good cause’ standard presents a lower burden for the party
                                  25   wishing to seal documents than the ‘compelling reasons’ standard.” Pintos v. Pac.
                                  26   Creditors Ass’n, 605 F.3d 665, 678 (9th Cir. 2010). To satisfy good cause, the party
                                  27   wishing to seal documents must make a “particularized showing” of harm. See Kamakana
                                  28   v. City & Cty. Of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006); see also Foltz v. State
                                                                                      3
                                          Case 3:14-cv-04086-NC Document 213 Filed 07/15/20 Page 4 of 5




                                  1    Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003) (“good cause” requires the
                                  2    party to show “that specific prejudice or harm will result”). “Broad allegations of harm,
                                  3    unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c)
                                  4    test.” Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (internal
                                  5    quotation marks and citation omitted).
                                  6           Here, Plaintiffs seek to seal several exhibits to its motion to extend and modify the
                                  7    Settlement because Uber has designated those documents as confidential. See Dkt. No.
                                  8    204. According to Uber, portions of those exhibits contain nonpublic, precise data
                                  9    regarding the number of service animal denial complaints received by Uber and its
                                  10   investigation of those complaints. Uber also contends that, should that information be
                                  11   made public, it could easily mislead the public based on improper comparisons to its
                                       competitors, none of whom publicly release similar reports regarding service animal denial
Northern District of California




                                  12
 United States District Court




                                  13   complaints. See Dkt. No. 207 at 6.
                                  14          Because the precise data contained within some of the exhibits are only tangentially
                                  15   related to the merits of the case and could be used for an improper purpose, the Court
                                  16   GRANTS Plaintiffs’ administrative motion to seal Exhibit A to the Declaration of Valerie
                                  17   Yingling and Exhibits 7, 11, and 19 to the Declaration of Melissa Riess.
                                  18          The Court DENIES Plaintiffs’ administrative motion to seal Exhibits 13, 15, and 17
                                  19   to the Declaration of Melissa Riess because those exhibits do not contain any sensitive
                                  20   non-public data.
                                  21   IV. Conclusion
                                  22          The Court DENIES Plaintiffs’ motion to extend the Court’s jurisdiction and to
                                  23   modify the parties’ settlement agreement.
                                  24          The Court GRANTS Plaintiffs’ administrative motion to seal as to Exhibit A of the
                                  25   Declaration of Valerie Yingling and Exhibits 7, 11, and 19 to the Declaration of Melissa
                                  26   Riess. The Court otherwise DENIES the motion as to Exhibits 13, 15, and 17 to the
                                  27   Declaration of Melissa Riess. Plaintiff must file unredacted versions of Exhibits 13, 15,
                                  28   and 17 to the Declaration of Melissa Riess by July 29, 2020.
                                                                                     4
                                          Case 3:14-cv-04086-NC Document 213 Filed 07/15/20 Page 5 of 5




                                  1          IT IS SO ORDERED.
                                  2
                                  3    Dated: July 15, 2020               _____________________________________
                                                                                NATHANAEL M. COUSINS
                                  4                                             United States Magistrate Judge
                                  5
                                  6
                                  7
                                  8
                                  9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                             5
